DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-8, as presented June 30, 2020, are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covington et al. (US 6,569,089 B1).
Regarding claim 1, Covington teaches an illuminated suction device as at figs. 1 and 4. The device includes:
5a suction tube 18; 
an illumination assembly 14 comprising at least one light source 24, at least one battery, and an activation device 22 for energizing the light source 24; and 
a container 36/26 partially enclosing the illumination assembly 14 and the suction tube 18, 
10wherein the container 36/26 and a side of the suction tube 18 hold the illumination assembly therebetween.
The light source 24 is described as a “flashlight, available in the art” (col. 4, lines 30-31); and “off the shelf” (col. 4, line 46). Many (nearly all) available prior art, off the shelf flashlights are known to be battery operated. 
It is noted that the container can be retained to the tube 18 by means other than the demonstrated adhesive strip, including a “clip, band, strap, shrink-wrap and the like” (col. 4, lines 42-45). 
Regarding claim 2, a longitudinal side 36 of the container 26/36 opens onto a side of the suction tube 18 (as in fig. 4; the region between the two formations of 36 is considered to be open) such that the container 26/36 and the side of 18 together circumferentially enclose and secure the illumination assembly 14 to the suction tube 18 (at least in some of the means 26 other than the adhesive strip). 
Regarding claim 3, the distal end will be considered to be the entire portion of the device distal 32. 32 will be considered the proximal end. The light source 14 is provided at a location closer to the distal end of the suction tube 18 than the proximal end 32 of the suction tube and is axially offset from the distal end along the axis of the suction tube (light source 14 is parallel to and adjacent the tube 18 on a second longitudinal axis). 
Regarding claim 4, the suction device is formed of an injection moldable polymer (polycarbonate resin material, Lexan, col. 4, line 1-2). 
The limitation “molded” is not given patentable weight, as methods of formation are not germane to a device claim. The structure implied by the claimed method of “molding” is not known to be distinct from a structure formed by any other method, at least in relation to the present claims. 
Regarding claim 5, the light source is a light bulb 24. LED’s are one type of known lightbulb. The disclosure has indicated use of off-the-shelf flashlights which are replaceable (col. 4, line 46); and replacement of light bulbs (col. 5, lines 37-39). It is well known that some flashlights include LED bulbs; and that there are replacement bulbs which replace incandescent lightbulbs with LED’s. 
Regarding claim 6, Covington teaches an illuminated suction device as at figs. 1 and 4. The device includes: 
a suction tube 18 having a distal end (entirety of the tube distal of 32) and a proximal end at 32; 
an illumination assembly 14 comprising at least one light source 24, at least one battery, and an activation device 22 for energizing the light source 24; and 
a container 26/36 partially enclosing the suction tube 18 and the illumination 10assembly 14, 
wherein the at least one light source 24 is secured to the suction tube 18 between the container 26/36 and an outer side of the suction tube 18 at a position closer to the distal end of the suction tube than to the proximal end 32, and 
wherein the at least one battery is enclosed by the container adjacent the 15proximal end 32 of the suction tube 18 (the container 36/26 encloses the flashlight, with the battery, therein).
The light source 24 is described as a “flashlight, available in the art” (col. 4, lines 30-31); and “off the shelf” (col. 4, line 46). Many (nearly all) available prior art, off the shelf flashlights are known to be battery operated (e.g. retaining a battery in a housing of the flashlight). 
Regarding claim 7, the suction tube 18 includes a curved portion (near mark 16 in fig. 1, and extending proximally to a point adjacent the light source 24). 
Regarding claim 8, the proximal end 32 of the suction tube 18 includes a suction port configured to attach to a vacuum source (vacuum tube attachment barb, col. 3, line 58). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799